Exhibit 10.4

 

FORM

 

SOFTWARE LICENSE AGREEMENT

 

This Software License Agreement (Agreement) is entered into this      day of
            , 2005 between Nationwide Services Company, LLC, an Ohio limited
liability company (Nationwide), with offices at One Nationwide Plaza, Columbus,
Ohio 43215 (Licensor), and Nationwide Financial Services, Inc. and its
Subsidiaries, an Ohio corporation, with offices at One Nationwide Plaza,
Columbus, Ohio 43215 (Licensee).

 

WHEREAS, Licensor owns the DCDirect software core platform (Software); and

 

WHEREAS, Licensee is desirous of Licensor developing Software for Licensee’s
exclusive use; to utilize such Software, and to make customizations, updates
and/or corrections; and

 

WHEREAS, for the good and valuable consideration, the receipt of which is hereby
acknowledged, Licensor is willing to license the Software to Licensee; and

 

WHEREAS, Licensee is willing to accept the Software license under the conditions
set forth set forth above.

 

NOW, THEREFORE the parties agree as follows:

 

1. LICENSE GRANTED

 

Subject to the terms and conditions of this Agreement and in consideration of
Licensee’s obligation to pay monetary fees as outlined in Schedule A, such fees
which may be adjusted from time to time by mutual written consent of the
parties, Licensor hereby grants, and Licensee hereby accepts, a perpetual,
nontransferable license to use the Software in object code form within the
United States. Except for a current license with Nationwide Global Holdings,
Inc., Licensor agrees this agreement would be exclusive to Licensee and agrees
not to enter into any future Software license obligations or licenses with any
third-parties without the prior written consent of Licensee.

 

Licensor also grants permission to Licensee to make and create customizations,
updates or corrections to the Software. The parties agree that Licensor shall
continue to own all right, title and interest in and to the Software and all
intellectual property rights embodied therein or related thereto including, but
not limited to, the source and object codes and any customizations, updates and
corrections to the Software. Except as expressly provided herein, no
intellectual property rights are granted to Licensee by implication, estoppel,
or otherwise.

 

1



--------------------------------------------------------------------------------

Licensee will safeguard the Software and its related materials with that degree
of normal due care commensurate with reasonable standards of industrial security
for the protection of trade secrets and proprietary information so that no
unauthorized use is made of them and no disclosure of any part of their contents
is made to anyone other than Licensee’s employees, agents or consultants whose
duties reasonably require such disclosure, or as necessary in the ordinary
course of business. Licensee shall make all such persons fully aware of their
responsibility to fulfill the obligations of Licensee under this Agreement.

 

2. SOFTWARE PROVIDED “AS IS”

 

Licensor warrants that it has the right to provide the Software to Licensee
hereunder. Otherwise, Licensor provides the Software to Licensee “as is.”
Licensor makes no warranties or representations that the Software is free of
errors or defects, or that it adequately performs the functions it is intended
to perform. Licensee shall test the Software to insure its acceptability for
Licensee’s purpose prior to putting the Software in productive use.

 

Licensor is under no obligation to update or correct defects or errors in the
Software. If Licensor does provide Licensee with updates or corrections, the
terms and conditions of this Agreement shall apply.

 

THE SOFTWARE IS PROVIDED “AS IS” AND LICENSOR MAKES NO OTHER WARRANTIES WITH
RESPECT TO THE SOFTWARE, INCLUDING BUT NOT LIMITED TO THOSE OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.

 

3. WARRANTIES OF LICENSEE

 

Related to customizations, updates and/or corrections of Licensee to the
Software, Licensee represents and warrants that:

 

 

(i)

Licensee has all intellectual property rights necessary to produce
customizations, updates and/or corrections to the Software;

 

 

(ii)

Licensee does not infringe the intellectual property rights of any third party;

 

 

(iii)

Licensee will make any customizations or enhancements to the Software under this
Agreement in accordance with industry standards and in a professional and
workman-like fashion;

 

 

(iv)

Following completion of any customizations or enhancements to the Software, such
will remain free from material programming errors and defects in workmanship and
materials, and will substantially conform to the specifications and any related
documentation for ninety (90) days (“Warranty Period”). If material programming
errors are discovered during the Warranty Period, Licensee shall promptly remedy
such errors at no additional expense to Licensor.

 

2



--------------------------------------------------------------------------------

4. PROPERTY RIGHTS AND RESTRICTIONS ON USE

 

Licensee recognizes that the Software, and customizations, updates or
corrections, if any, are the property of, and all rights thereto, are owned by
Licensor. Licensee also acknowledges that such are a trade secret of Licensor,
are valuable and confidential to Licensor, and that its use and disclosure must
be carefully and continuously controlled.

 

Title to the Software, and customizations, updates or corrections, if any, shall
at all times remain with Licensor.

 

Licensee shall keep the Software, and customizations, updates and/or
corrections, if any, free and clear of any claims, liens and encumbrances
attributable to the use or possession of the Software by Licensee. Any act of
Licensee, whether voluntarily or involuntarily, purporting to create a claim of
encumbrance shall be void.

 

The Software is for the sole use of Licensee and shall be used only for the
purpose set forth in this Agreement.

 

Licensee shall treat the Software, and customizations, updates and/or
corrections, if any, as confidential and proprietary, and shall protect it in
the same manner that it protects the confidentiality of its own information.
While this Agreement is in effect, or while Licensee has custody and possession
of the Software, Licensee will not:

 

 

(i)

provide or make available the Software to any person or entity other than
employees of Licensee who have a need to know consistent with Licensee’s use
thereof under this Agreement; or

 

 

(ii)

create or attempt to create, or permit others to create or attempt to create, by
disassembling, reverse engineering or otherwise, the source program or any part
thereof from the object program or other information made available to Licensee
pursuant to this Agreement.

 

Licensee agrees to promptly notify Licensor if it obtains information as to any
unauthorized possession, use or disclosure of the Software by any person or
entity, and further agrees to cooperate with Licensor in protecting Licensor’s
proprietary rights.

 

If Licensee, its officers, agents, or employees, breach any provision of this
Agreement, such breach must be cured within thirty (30) days of receipt of
Licensor’s written notice describing such breach. If such breach is not cured
within the thirty (30) days after receipt of the notice, Licensee shall pay
Licensor reasonable monetary payments for loss and/or damages related to such
breach.

 

3



--------------------------------------------------------------------------------

5. TERM

 

 

a)

The license subject to this Agreement shall continue until Licensee is acquired
by a third party or survives any merger.

 

 

b)

Non-performance of the contract terms.

 

In the event of termination of this Agreement pursuant to the above, Licensor
shall have the right to take possession of the Software.

 

Termination of this Agreement shall not relieve either party of its obligations
pursuant to Sections 2, 3, 4, 5 and 6 hereof.

 

6. INDEMNIFICATION AND LIMITATION OF LIABILITY

 

Licensee agrees to indemnify and hold Licensor harmless from and against all
loss, cost, expense or liability (including reasonable attorney’s fees) arising
out of a claim by a third party against Licensor based upon Licensee’s use of
the Software.

 

Licensee agrees to indemnify and hold Licensor harmless from any loss or damages
to Licensor related to, or associated with Licensee’s customizations, updates
and/or corrections to the Software.

 

Licensee agrees to indemnify and hold Licensee harmless, and defend at its
expense, any action brought against Nationwide, its officers, directors,
employees, shareholders, legal representatives, agents, successors and assigns
(“Nationwide Indemnified Parties”) to the extent that it is based on a claim
that the customizations, updates and/or corrections developed by Licensee
infringe any intellectual property rights of any third parties.

 

Licensor shall have no liability to Licensee for any damage sustained by
Licensee as a result of Licensee’s use of the Software, whether such damages
would arise as a result of breach of contract, tort or otherwise. Licensee has
tested the Software and relies on its own judgment in utilizing it.

 

Licensor warrants that the use of the initially provided Software will not
infringe any patent, copyright, or trademark in the United States or elsewhere,
and Licensor shall indemnify and hold Licensee harmless against any and all
losses, damages and expenses, (including attorney’s fees and other costs of
defending any infringement action) which Licensee may sustain or incur as a
result of a breach of this warranty.

 

Obligations set forth herein are contingent upon the other party:

 

 

a)

Providing the indemnifying party with prompt written notice of any action
brought against the other party; and

 

 

b)

The other party cooperating with the indemnifying party in the defense of any
such action, and allowing the indemnifying party to control the defense and
settlement of any such action at its expense;

 

4



--------------------------------------------------------------------------------

Licensor shall have no obligation to defend any action or indemnify Licensee
from damage if:

 

 

(i)

Licensee, in providing customizations, updates and/or corrections to the
Software, infringes upon the intellectual property of any third party.

 

 

(ii)

Licensee is not using the most current version of the Software and the action
would have been avoided without such combined use.

 

 

(iii)

Licensee has modified the Software in combination with other Software and the
action would have been avoided without such combined use.

 

 

(iv)

Licensee is using the Software in combination with other Software and the action
would have been avoided without such combined use

 

7. FORCE MAJUERE

 

Either party shall be excused from failures or delays in delivery or performance
hereunder if such failure or delay is attributable to causes beyond the
reasonable control of the party, which makes such performance or delivery
commercially impractical. In the event of any such delay, the time of delivery
or performance and time of payment shall be extended for a period of time equal
to the time lost by reason of such delay (unless otherwise specified in writing
between the parties hereto).

 

8. NOTICES

 

All notices shall be in writing and shall be deemed to be delivered when
deposited in the United States Postal Services, postage prepaid, return receipt
requested, or when sent by telegram, telex, or facsimile. All notices shall be
directed to Licensee or to Licensor, its successors or assigns, at the
respective addresses set forth on the signature page of this Agreement or to
such other address as one party may, from time to time, designate by notice to
the other party.

 

9. RELATIONSHIP OF THE PARTIES

 

The parties to this Agreement are affiliated companies and this Agreement will
not establish any relationship of partnership, joint venture, employment,
franchise, or agency between the Parties. Neither Party will have the power to
bind the other or incur obligations on the other’s behalf without the other’s
prior written consent.

 

10. PUBLICITY

 

A public press announcement related this Agreement may be made, but only if
mutually agreed to in writing by the Parties.

 

5



--------------------------------------------------------------------------------

11. WAIVER

 

No waiver of any breach of any provision of this Agreement shall constitute a
waiver of any prior, concurrent or subsequent breach of the same or any other
provision hereof, and no waiver shall be effective unless made in writing and
signed by an authorized representative of the waiving Party.

 

12. COMPLETE AGREEMENT

 

This Agreement constitutes the complete and exclusive statement of this
agreement between the parties hereto and supersedes any and all prior express
implied agreements or understandings between the parties hereto concerning the
subject matter hereof. No amendment, waiver or other alteration of this
Agreement may be made except by mutual agreement in writing.

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not be affected thereby and the parties shall
negotiate replacement provisions for those provisions which are held invalid,
illegal or unenforceable which as closely as possible express the intent of
those provisions.

 

13. RESTRICTIONS OF TRANSFER

 

This Agreement and the rights and obligations under this Agreement shall not be
transferable, sublicensable or assignable to any other person, firm or
corporation by Licensee, without the express prior written consent of the
Licensor. The rights and obligations of this Agreement shall insure to the
benefit of and be binding upon the parties hereto, their successors and
permitted assigns.

 

14. GOVERNING LAW

 

This Agreement shall be construed in accordance with the laws of the State of
Ohio.

 

15. NO CONSTRUCTION AGAINST THE DRAFTER

 

The parties agree that this Agreement is the result of careful negotiations
between sophisticated parties and thus any principle of construction or rule of
law that provides that an agreement shall be construed against the drafter of
the agreement in the event of any inconsistency or ambiguity in such agreement
shall not apply to the terms and conditions of this Agreement.

 

16. HEADINGS

 

The various headings in this Agreement are inserted for convenience only, and
shall not affect the meaning or interpretation of this Agreement or any
paragraph or provision hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first above written.

 

Nationwide Services Company, LLC

 

Nationwide Financial Services, Inc.

Name:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

Date:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

 

7



--------------------------------------------------------------------------------

SCHEDULE A: Schedule of License Fees:

 

2005 - $ 3.0 million dollars

 

2006 - $ 8.0 million dollars

 

2007 - $10.0 million dollars

 

2008 - $10.0 million dollars

 

2009 - $10.0 million dollars

 

2010 - $ 10.0 million dollars

 

2011 - $ 8.0 million dollars

 

The payments are to be made in full before by Licensee before the end of each
respective year.

 

8